Case 1:20-cv-11104-WGY Document 145-3 Filed 11/05/20 Page 1 of 6




            EXHIBIT C
           Case 1:20-cv-11104-WGY Document 145-3 Filed 11/05/20 Page 2 of 6



 1
                             UNITED STATES DISTRICT COURT
 2
                           FOR THE DISTRICT OF MASSACHUSETTS
 3

 4
     VICTIM RIGHTS LAW CENTER
 5   115 Broad Street, 3rd Floor
     Boston, MA 02110,
 6

 7   EQUAL RIGHTS ADVOCATES
     1170 Market Street, Suite 700                      Case No.: 1:20-cv-11104
 8   San Francisco, CA 94102,
                                                        DECLARATION OF JANE DOE
 9   LEGAL VOICE
     907 Pine Street, Suite 500
10
     Seattle, WA 98101
11
     CHICAGO ALLIANCE AGAINST
12   SEXUAL EXPLOITATION
     307 N. Michigan Ave., Suite 1818
13   Chicago, IL 60601
14
     JANE DOE, an individual by and through her
15   mother and next friend, MELISSA WHITE

16   NANCY DOE, an individual
17   MARY DOE, an individual
18
                                  Plaintiffs,
19   vs.

20   ELISABETH D. DEVOS, in her official
     capacity as Secretary of Education, 400
21   Maryland Avenue SW Washington, DE 20202;
22
     KIMBERLY RICHEY, in her official
23   capacity as Acting Assistant Secretary for Civil
     Rights, 400 Maryland Avenue SW
24   Washington, DC 20202,
25   U.S. DEPARTMENT OF EDUCATION,
26   400 Maryland Avenue SW Washington, DC
     20202,
27
                                  Defendants.
28
                                                    1
                                            DECL. OF JANE DOE
            Case 1:20-cv-11104-WGY Document 145-3 Filed 11/05/20 Page 3 of 6



 1
            I, MELISSA WHITE, declare that I am over the age of 18 and competent to testify to the
 2

 3   following facts regarding my minor daughter, JANE DOE:

 4
      Sexually Assaulted by Another Student
 5
            1.      My daughter, Jane Doe, is a ten-year-old female student in Pinckney Community
 6
     Schools in Livingston County, Michigan.
 7
            2.      Jane Doe was sexually harassed and assaulted by a fellow classmate in January
 8
     and February 2020. At the time, Jane Doe was in fourth grade.
 9
            3.      On four separate occasions over the course of five weeks, Jane Doe’s harasser
10
     held Jane Doe’s hands so she could not pull away, grabbed her vagina, and asked if she liked it.
11
     It is my understanding that Jane Doe’s harasser has done this to two other girls at the school.
12
     Reporting the Misconduct to the School
13
            4.      Jane Doe reported the sexual assault to the school office the first three times it
14
     happened and the school did nothing in response. After the fourth time, Jane Doe told her
15
     teacher and asked if she could call me to help her. The teacher told Jane Doe she was not
16
     allowed to call me because it was not “important enough.”
17
            5.      Jane Doe told me about each incident. After the first time, I went to the school
18
     to talk to the Principal. I was sent to the Assistant Principal who told me she had no knowledge
19
     of the incident.
20
            6.      The same day I met with the Assistant Principal, I made a formal report with the
21
     police department.
22
            7.      The police officer went to the school and the Principal informed the officer that
23
     they were just “kids playing tag” and that it “got out of hand.” This was not true and Jane Doe
24
     became very upset when she heard this characterization of the incident.
25
            8.      After the second and third incidents, I called the school each time. The school
26
     informed me they would look into the incidents but they did nothing.
27

28
                                                      2
                                             DECL. OF JANE DOE
            Case 1:20-cv-11104-WGY Document 145-3 Filed 11/05/20 Page 4 of 6



 1          9.      Immediately following the fourth incident, I went to the school with the parents

 2   of one of the other girls who was being harassed by the same boy and we met with the Principal.

 3   The Principal dismissed our concerns and, after the meeting, the other parents and I called the

 4   police to make another police report.

 5          10.     After the fourth incident, the school initiated several interim measures. The

 6   school changed the harasser’s lunch period and his class schedule. However, these measures

 7   were not enforced by substitute teachers and Jane Doe continued to see her harasser in the halls

 8   and at recess (where the third and fourth incidents took place).

 9          11.     Additionally, Jane Doe’s harasser was permitted to attend a class field trip, over

10   my objection. The school informed me they would keep him away from Jane Doe. However,

11   Jane Doe informed me that during the field trip, her harasser had been allowed to ride the bus

12   and sit behind her in the auditorium. She did not say anything to her teacher about him being

13   behind her in the bus. I asked her why she did not say anything, and she responded with, "it’s

14   not like she would do anything anyways.” I asked her how the show was and she said she was

15   too distracted with her harasser being close to her that she missed most of it.

16          12.     I followed-up with the school to ask why Jane Doe’s harasser was permitted to

17   attend the field trip and sit near Jane Doe on the bus. The school informed me that he was

18   allowed to attend because it was an educational opportunity.

19          13.     On or around February 21, 2020, I went to the school board meeting and told the

20   school board about the sexual harassment Jane Doe was experiencing. None of the school

21   board members responded to my concerns and I never received any follow-up communication.

22          14.     In February 2020, I was asked to bring Jane Doe to a meeting at a local domestic

23   violence and sexual assault center for a forensic interview with the police.

24          15.      I learned the police were also interviewing another girl who was being harassed

25   by the same student. Her parents informed me that a school social worker and the assistant

26   superintendent attended their daughter’s interview. I could not understand why the school did

27   not send representatives to Jane Doe’s interview.

28
                                                      3
                                             DECL. OF JANE DOE
            Case 1:20-cv-11104-WGY Document 145-3 Filed 11/05/20 Page 5 of 6



 1           16.     The school has not contacted me about initiating a Title IX investigation

 2   regarding Jane Doe’s sexual harassment and assault.

 3           17.     I believe there may be an ongoing Title IX investigation related to the

 4   harassment suffered by the other student, but I do not know the status of that investigation.

 5           18.     To date, I have not received any communications from the school about a Title

 6   IX investigation, the status of the investigation, or whether any disciplinary or remedial

 7   measures will occur. The last time the school communicated with me regarding Jane Doe’s

 8   sexual assault and harassment was in March.

 9   The Effect of this Experience on Jane Doe’s Access to Education

10           19.     Since the sexual harassment and assault began, Jane Doe has become withdrawn

11   from school. She is no longer the early riser, eager to go to school. Now, she refuses to go and

12   is upset when she arrives home. Her grades and coursework have suffered due to her lack of

13   interest in school.

14           20.     Jane Doe would cry herself to sleep because her classmates constantly asked her

15   questions about her harasser’s conduct.

16           21.     Jane Doe has lost all faith in her school’s ability to protect her. She no longer

17   feels safe at school and no longer trusts those in positions of authority. She has had her

18   innocence stolen and has lost the opportunity to be a child.

19           22.     I have enrolled Jane Doe in weekly counseling that I pay for with insurance to

20   help her deal with the trauma of her repeated sexual assaults as well as the failure of her school

21   to take appropriate action. I am concerned about the long-lasting affect this will have on Jane

22   Doe.

23           23.     Because Jane Doe no longer wants to attend her school, I have been searching

24   for alternatives, but we live in a rural part of Michigan and we do not have many options. My

25   resources are limited and I am worried that I have no choice but to keep my daughter in the

26   school where she was assaulted.

27   The Effect of the Final Rule

28
                                                       4
                                             DECL. OF JANE DOE
            Case 1:20-cv-11104-WGY Document 145-3 Filed 11/05/20 Page 6 of 6



 1          24.     I am concerned about the impact the Final Rule will have on girls like Jane Doe.

 2   Under the Final Rule, it is not clear the repeated sexual harassment my daughter experienced

 3   would be considered “so serious, pervasive, and objectively offensive that it effectively denied a

 4   person equal access” as required to pursue a Title IX complaint.

 5          25.     By lowering the threshold for schools by adopting the deliberate indifference

 6   standard, which allows schools to act unreasonably, and by narrowing the types of sexual

 7   harassment that schools are allowed to respond to, I am very concerned about the impact the

 8   Final Rule will have on Jane Doe. Specifically, I am worried that under the Final Rule, her

 9   school will be emboldened to refuse further action to address effectively the sexual harassment

10   and assault against her.

11          26.     I am concerned the school will not be required to provide the supportive

12   measures Jane Doe needs in order to learn in safe educational environment because such

13   measures may be considered “punitive,” or “unreasonably burdensome” to the student who has

14   been harassing her.

15          27.     If the Final Rule is implemented, I am worried the school will continue to deny

16   Jane Doe the protection and care she needs. The Final Rule will give the school license to

17   further alienate my daughter and brush everything under the rug.

18          28.     I am considering filing a complaint against the school with the Office for Civil

19   Rights with the U.S. Department of Education, but I fear that under the Final Rule, the

20   Department will conclude that the school’s response did not violate Title IX.

21

22   I declare under penalty of perjury that the foregoing is true and correct. Executed on October

23   ___,
      07 2020, in Michigan.

24
                                                           MELISSA WHITE, on behalf of JANE
25                                                         DOE
26
27

28
                                                     5
                                            DECL. OF JANE DOE
